PER CURIAM.
James C. Hoag challenges the circuit court’s denial of his motion to withdraw his plea filed pursuant to Florida Rule of Criminal Procedure 3.172(f). We affirm the order without prejudice to Hoag to file a timely motion pursuant to Florida Rule of Criminal Procedure 3.850, which should not be deemed successive irrespective of the circuit court’s election in the proceeding below to treat Hoag’s rule 3.172(f) motion as one seeking postconviction relief.
THREADGILL, A.C.J., and QUINCE and NORTHCUTT, JJ., concur.